Exhibit 10.24

 

Project no. 849137 /33388 SCK/SAI

 

Funding Contract

 

concluded between

 

The Austrian Research Promotion Agency (FFG)

 

as Funding Agency

 

and

 

HOOKIPA Biotech AG

Helmut-Qualtinger-Gasse 2

1030 Vienna

 

Commercial register no. FN 365895g

 

as Funding Recipient.

 

Sec. 1 Granting funds

 

1.1      On the basis of the grant application “Development of innovative cancer
immunotherapies based on Hookipa’s Vaxwave® technology,” which was received via
eCall on 10/01/2014, and on the basis of the expert decision of the advisory
board in the 12/03/2014 meeting, funding will be granted for the following
project:

 

Project number: 849137

 

eCall number: 5040485

 

Project name (subject-matter of Contract):

 

Development of innovative cancer immunotherapies based on Hookipa’s Vaxwave®
technology

 

Program:          General Program

 

 

 

 

Österreichische

Tel +43 (0)5 7755 — 0

UniCredit Bank Austria AG

Forschungsförderungsgesellschaft mbH

Fax +43 (0)5 7755 — 97900

Account no. 10216727200, Routing no. 12000

Sensengasse 1

www.ffg.at, office@ffg.at

IBAN AT66 1200 0102 1672 7200

1090 Vienna

FN 252263a Commercial Court Vienna

SWIFT BKAUATWW

 

Sec. 2 Project duration

 

2.1      The overall project duration starts on 10/01/2014 and ends on
03/31/2018.

 

2.2       FFG funding of the entire project depends on the results made apparent
from the submitted reports, on further fulfilment of the evaluation and decision
criteria, on the budget available to the Funding Agency, and on a renewed
positive funding decision.

 

Sec. 3 Funding period

 

3.1       The funding period of this project begins on the approval date
10/01/2014 and ends on 09/30/2015.

 










Sec. 4 Funding nature and amount

 

4.1          Funding will be provided in the following form for the funding
period specified in Sec. 3:

 

 

 

 

 

 

 

 

Amount

 

Type of funding

    

up to max.

 

FFG subsidy

 

EUR


581,100

 

FFG loan

 

EUR


548,800

 

 

 

 

 

 

Loan conditions

    

 

 

 

 

Interest rate

 

0.75% p.a. on a current-account basis

Repayment date:

 

on 03/31/2023

Repayment sum:

 

EUR 548,800

Interest and loan collection:

 

as direct debit payments

Interest payment request:

 

semi-annually in arrears or at loan due dates

 

4.2      The subsidized financing of the project amounts to 70% of the
verifiable and eligible project costs. Remaining funding of the project costs
shall be carried out by the Funding Recipient. Based on the planning data, the
cash value of the grant is EUR 689,208 or 42.7% of the eligible project costs in
accordance with Section 5.1.

 

4.3       The maximum eligible cash value under the applicable Community
framework for State aid for R&D is 45%.

 

4.4       If the eligible project costs fall short, it will result in an aliquot
reduction in funding.

 

4.5       The eligible project costs pursuant to Sec. 5 and the costs reported
by way of interim or final accounts do not constitute an acknowledgement of
costs on the part of FFG prior to their verification. The final amount of the
total recognizable project costs and the funding will only be determined after
project completion in the course of invoice verification.

 

Sec. 5 Eligible costs

 

5.1          The following eligible project costs form the basis of the funding:

 

 

 

 

 

 

Personnel expenses

   

EUR


401,700

 

R&D infrastructure use

 

EUR


15,500

 

Material costs

 

EUR


171,200

 

Third-party services

 

EUR


1,009,900

 

Travel expenses

 

EUR


16,000

 

Total eligible costs

 

EUR


1,614,300

 

 

5.2      Eligible costs are all expenses and expenditures attributable to the
project that are incurred directly, actually, and in addition to conventional
operating expenses for the duration of the funded research activity. Additional
supplementary provisions regarding eligible costs may be found in the FFG
Guidelines for SMEs, the Cost Guidelines and Guide for Individual Projects of
Experimental Development.

 

5.3      Significant changes to the cost structure require the FFG’s prior
written approval.

 

5.4      The value added tax on the costs of the eligible service is not
eligible for funding. If, however, it can be shown that this value added tax is
borne verifiably in actual fact and without recourse by the Funding Recipient,
thereby not making the Funding Recipient entitled to deduct input tax, it will
be taken into account as an eligible cost component. The value added tax that
can be reclaimed in whatever way is not eligible for funding even if the Funding
Recipient does not actually get it back. Should a grant not be regarded as a
grant by the tax office but as a contractual consideration because of the
existence of a taxable service of the Funding Recipient to the Funding Agency
that is liable to tax under the Value Added Tax Act 1994, Federal Law Gazette
No. 663, and the Funding Recipient has to pay value added tax to the tax office
in return, the contractual consideration shall be regarded as a gross
remuneration. Additional, separate compensation of the value added tax—for
whatever legal reason—is thus excluded.





2




5.5       If the amortization period of an item (Sec. 285 of the Austrian Civil
Code, or ABGB) that was purchased for implementing the project exceeds the
funding period, the depreciation costs can be funded in accordance with the
method laid down in the Guide for Individual Projects of Experimental
Development, and in the Cost Guidelines.

 

5.6       Funds of the Funding Agency may not be used to form reserves or
provisions according to the Income Tax Act 1988, Federal Law Gazette No. 400.
The funds are to be used only for the services and objectives described in the
grant application.

 

5.7      Eligible costs that can be recognized in new applications are those
incurred after receipt of the grant application. For renewal applications, the
earliest date for cost recognition shall be the start of the funding period
specified in Sec. 3.

 

5.8      The costs incurred by the Funding Recipient or its affiliates for
preparing the Contract or bank transfer charges must be borne by it/them and are
not eligible costs.

 

5.9      The Funding Agency reserves the right to postpone, reduce, or suspend
the payment of a grant if and as long as circumstances exist that do not appear
to guarantee the proper implementation of the funded project (e.g. proof of
costs is not provided to the extent planned).

 

Sec. 6 Project-specific conditions and requirements

 

6.1     Project-specific special conditions and requirements

 

1.        The funding of further application possibilities of the Vaxwave
technology platform is only provided after at least one field of application
(infectious diseases or oncology) has been successfully completed.

 

2.        The costs for R&D infrastructure acquired before the funding period
are included in the overhead of the personnel cost surcharge rate.

 

Sec. 7 Fund payment

 

7.1      The 1st instalment in the amount of 50% of the pledged funds will be
paid after the Funding Contract has been concluded and the conditions and
requirements agreed in Sec. 6 have been fulfilled.

 

The second instalment in the amount of 30% is paid after approval of an interim
report and an interim statement, in which 50% of the approved total costs must
be proved, and after the conditions and requirements under Sec. 6 have been
fulfilled.

 

The final instalment in the amount of 20% of the total pledged funds will only
be paid after all conditions and requirements (final accounting, final
reports, etc.) have been fulfilled and after the FFG has verified and approved
the where-used list.

 

7.2          The money will be transferred to the Funding Recipient’s account:

 

 

 

 

Account holder:

 

HOOKIPA Biotech AG

Bank name:

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

IBAN:

 

AT61 3200 0000 1511 6726

BIC/SWIFT:

 

RLNWATWW

 

Sec. 8 Reporting obligation

 

8.1       According to clause 3 of the General Funding Conditions, the Funding
Recipient must report to the FFG on the implementation of the funded project by
submitting technical reports (interim and final reports) and billing statements.
Reports and statements must be sent via eCall (https://ecall.ffg.at). Using the
forms stored in eCall is mandatory. Further documents must be submitted to FFG
upon request.

 

8.2       Where prototypes are funded, the Funding Recipient must report to FFG
on the whereabouts or further use of the prototype.

 

Sec. 9 Amendments to the Contract

 

9.1       Amendments to this Contract may only be made expressly and in writing.
This shall also apply to any departure from this provision.





3




9.2      Subsequent amendments to the agreed conditions and requirements may, if
necessary, under special circumstances, be made by mutual agreement in the form
of written additional agreements after a new advisory board decision has been
taken.

 

Sec. 10 Liability

 

10.1    The Funding Recipient shall be unconditionally liable to the FFG for
compliance with all contractual provisions. The Funding Recipient shall also be
liable for the conduct of third parties for which it is responsible (e.g.
owners, corporate officers, etc.). The Funding Recipient shall indemnify and
hold FFG harmless against third-party claims.

 

Sec. 11 Severability clause

 

11.1    Should any provision of this Funding Contract be invalid, it shall not
affect the validity of the remaining provisions of the Funding Contract. The
contracting parties undertakes to replace an ineffective provision with one that
comes closest to the purpose of this Funding Contract.

 

Sec. 12 Applicable law

 

12.1    This Contract and all of its Appendices shall be governed by Austrian
law to the exclusion of the reference standards of the Austrian Private
International Law (IPRG).

 

Sec. 13 Place of jurisdiction

 

13.1    The place of jurisdiction for all legal disputes arising from the grant
shall be the competent court in Vienna. FFG reserves the right to take legal
action against the Funding Recipient at its general place of jurisdiction.

 

Sec. 14 Contract components

 

14.1      The following documents constitute integral components of the Funding
Contract:

 

     the grant application (“Development of innovative cancer immunotherapies
based on Hookipa’s Vaxwave® technology”) received via eCall in the version from
10/01/2014

 

      General Funding Conditions for Funding Contracts as amended (version 1
from 2013)

 

      Guide for Individual Projects of Experimental Development, version 2.0

 

     Cost Guideline to treating project costs in grant applications and reports
for projects with grant agreements according to the FTE Guidelines and the FFG
Guidelines, version 1.4

 

14.2       The legal bases of this Funding Contract are, in particular:

 

         The Austrian Research Promotion Agency Establishment Act
(Forschungsförderungs-Strukturreformgesetz, Research Funding Structural Reform
Law) as amended

 

          the guidelines for the Austrian Research Promotion Agency FFG to
promote research, technology, development, and innovation (FFG Guidelines no:
BMVIT-609.986/0005-111/12/2008 and BMWA-98.310/0032-C1/10/2008) The extension to
06/30/2014 was approved by the European Commission on 01/30/2014.

The validity of the guidelines was extended until 12/31/2014 by the Federal
Minister of Transport, Innovation and Technology on 03/12/2014
(No. BMVIT-609.986/0004-111/12/2014) i.e. by the Federal Minister of Science,
Research and the Economy on 06/04/2014 (No. BMWFJ-98.310/0101-C1/10/2013) in
accordance with the State aid regulations applicable as of 07/01/2014.

 

The Funding Recipient confirms knowledge of all contract components and fully
accepts them.

 

It should be noted that the present grant offer is deemed to be withdrawn unless
the Funding Recipient returns it to FFG signed within 3 months.

 





4




For the Funding Agency:

The Austrian Research Promotion Agency (FFG)

 

 

Vienna, 12/09/2014

    

 

 

 

 

/s/ Dr. Henrietta Egerth-Stadlhuber

 

/s/ Dr. Klaus Pseiner

Dr. Henrietta Egerth-Stadlhuber,

 

Dr. Klaus Pseiner

Managing Director

 

Managing Director

 

 

 

 

 

 

Funding Recipient

 

 

 

 

 

Vienna, Dec. 16. 2014

 

 

 

 

 

/s/ DR. KATHERINE COHEN

 

 

DR. KATHERINE COHEN, CEO

 

 

 

Appendix:

 

Guidelines for the Austrian Research Promotion Agency FFG to promote research,
technology, development, and innovation (FFG Guidelines) via link
http://www.ffg.at/Allgemeine-Richtlinien

 

General Funding Conditions for Funding Contracts as amended (version 1 from
2013) Guide for Individual Projects of Experimental Development, version 2.0

 

Cost Guideline to treating project costs in grant applications and reports for
projects with grant agreements according to the FTE Guidelines and the FFG
Guidelines, version 1.4

 

 

 



5




 

Project no. 849137 /33388 SCK/SAI

 

Funding Contract

 

concluded between

 

The Austrian Research Promotion Agency (FFG)

 

as Funding Agency

 

and

 

HOOKIPA Biotech AG

Helmut-Qualtinger-Gasse 2

1030 Vienna

 

Commercial register no. FN 365895g

 

as Funding Recipient.

 

Sec. 1 Granting funds

 

1.1      On the basis of the grant application “Development of innovative cancer
immunotherapies based on Hookipa’s Vaxwave® technology,” which was received via
eCall on 10/01/2014, and on the basis of the expert decision of the advisory
board in the 12/03/2014 meeting, funding will be granted for the following
project:

 

Project number: 849137

 

eCall number: 5040485

 

Project name (subject-matter of Contract):

 

Development of innovative cancer immunotherapies based on Hookipa’s Vaxwave®
technology

 

Program:    General Program

 

 

 

 

 

Österreichische

Tel +43 (0)5 7755 — 0

UniCredit Bank Austria AG

Forschungsförderungsgesellschaft mbH

Fax +43 (0)5 7755 — 97900

Account no. 10216727200, Routing no. 12000

Sensengasse 1

www.ffg.at, office@ffg.at

IBAN AT66 1200 0102 1672 7200

1090 Vienna

FN 252263.a Commercial Court Vienna

SWIFT BKAUATVVW

 

Sec. 2 Project duration

 

2.1      The overall project duration starts on 10/01/2014 and ends on
03/31/2018.

 

2.2      FFG funding of the entire project depends on the results made apparent
from the submitted reports, on further fulfilment of the evaluation and decision
criteria, on the budget available to the Funding Agency, and on a renewed
positive funding decision.

 

Sec. 3 Funding period

 

3.1       The funding period of this project begins on the approval date
10/01/2014 and ends on 09/30/2015.

 










Sec. 4 Funding nature and amount

 

4.1          Funding will be provided in the following form for the funding
period specified in Sec. 3:

 

 

 

 

 

 

 

    

Amount

 

Type of funding

 

up to max.

 

FFG subsidy

 

EUR


581,100

 

FFG loan

 

EUR


548,800

 

 

 

 

 

Loan conditions

    

 

 

 

 

Interest rate

 

0.75% p.a. on a current-account basis

Repayment date:

 

on 03/31/2023

Repayment sum:

 

EUR 548,800

Interest and loan collection:

 

as direct debit payments

Interest payment request:

 

semi-annually in arrears or at loan due dates

 

4.2      The subsidized financing of the project amounts to 70% of the
verifiable and eligible project costs. Remaining funding of the project costs
shall be carried out by the Funding Recipient. Based on the planning data, the
cash value of the grant is EUR 689,208 or 42.7% of the eligible project costs in
accordance with Section 5.1.

 

4.3      The maximum eligible cash value under the applicable Community
framework for State aid for R&D is 45%.

 

4.4      If the eligible project costs fall short, it will result in an aliquot
reduction in funding.

 

4.5      The eligible project costs pursuant to Sec. 5 and the costs reported by
way of interim or final accounts do not constitute an acknowledgement of costs
on the part of FFG prior to their verification. The final amount of the total
recognizable project costs and the funding will only be determined after project
completion in the course of invoice verification.

 

Sec. 5 Eligible costs

 

5.1         The following eligible project costs form the basis of the funding:

 

 

 

 

 

 

Personnel expenses

    

EUR


401,700

 

R&D infrastructure use

 

EUR


15,500

 

Material costs

 

EUR


171,200

 

Third-party services

 

EUR


1,009,900

 

Travel expenses

 

EUR


16,000

 

Total eligible costs

 

EUR


1,614,300

 

 

5.2      Eligible costs are all expenses and expenditures attributable to the
project that are incurred directly, actually, and in addition to conventional
operating expenses for the duration of the funded research activity. Further
supplementary provisions to the eligible costs may result from the FFG
Guidelines, the Guide for Individual Projects of Experimental Development, and
the Cost Guidelines.

 

5.3      Significant changes to the cost structure require the FFG’s prior
written approval.

 

5.4      The value added tax on the costs of the eligible service is not
eligible for funding. If, however, it can be shown that this value added tax is
borne verifiably in actual fact and without recourse by the Funding Recipient,
thereby not making the Funding Recipient entitled to deduct input tax, it will
be taken into account as an eligible cost component. The value added tax that
can be reclaimed in whatever way is not eligible for funding even if the Funding
Recipient does not actually get it back. Should a grant not be regarded as a
grant by the tax office but as a contractual consideration because of the
existence of a taxable service of the Funding Recipient to the Funding Agency
that is liable to tax under the Value Added Tax Act 1994, Federal Law Gazette
No. 663, and the Funding Recipient has to pay value added tax to the tax office
in return, the contractual consideration shall be regarded as a gross
remuneration. Additional, separate compensation of the value added tax—for
whatever legal reason—is thus excluded.





2




5.5      If the amortization period of an item (Sec. 285 of the Austrian Civil
Code, or ABGB) that was purchased for implementing the project exceeds the
funding period, the depreciation costs can be funded in accordance with the
method laid down in the Guide for Individual Projects of Experimental
Development, and in the Cost Guidelines.

 

5.6      Funds of the Funding Agency may not be used to form reserves or
provisions according to the Income Tax Act 1988, Federal Law Gazette No. 400.
The funds are to be used only for the services and objectives described in the
grant application.

 

5.7      Eligible costs that can be recognized in new applications are those
incurred after receipt of the grant application. For renewal applications, the
earliest date for cost recognition shall be the start of the funding period
specified in Sec. 3.

 

5.8      The costs incurred by the Funding Recipient or its affiliates for
preparing the Contract or bank transfer charges must be borne by it/them and are
not eligible costs.

 

5.9      The Funding Agency reserves the right to postpone, reduce, or suspend
the payment of a grant if and as long as circumstances exist that do not appear
to guarantee the proper implementation of the funded project (e.g. proof of
costs is not provided to the extent planned).

 

Sec. 6 Project-specific conditions and requirements

 

6.1      Project-specific special conditions and requirements

 

1.       The funding of further application possibilities of the Vaxwave
technology platform is only provided after at least one field of application
(infectious diseases or oncology) has been successfully completed.

 

2.      The costs for R&D infrastructure acquired before the funding period are
included in the overhead of the personnel cost surcharge rate.

 

Sec. 7 Fund payment

 

7.1       The 1st instalment in the amount of 50% of the pledged funds will be
paid after the Funding Contract has been concluded and the conditions and
requirements agreed in Sec. 6 have been fulfilled.

 

The second instalment in the amount of 30% is paid after approval of an interim
report and an interim statement, in which 50% of the approved total costs must
be proved, and after the conditions and requirements under Sec. 6 have been
fulfilled.

 

The final instalment in the amount of 20% of the total pledged funds will only
be paid after all conditions and requirements (final accounting, final
reports, etc.) have been fulfilled and after the FFG has verified and approved
the where-used list.

 

7.2         The money will be transferred to the Funding Recipient’s account:

 

 

 

 

Account holder:

    

HOOKIPA Biotech AG

Bank name:

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

IBAN:

 

AT61 3200 0000 1511 6726

BIC/SWIFT:

 

RLNWATWW

 

Sec. 8 Reporting obligation

 

8.1       According to clause 3 of the General Funding Conditions, the Funding
Recipient must report to the FFG on the implementation of the funded project by
submitting technical reports (interim and final reports) and billing statements.
Reports and statements must be sent via eCall (https://ecall.ffg.at). Using the
forms stored in eCall is mandatory. Further documents must be submitted to FFG
upon request.

 

8.2       Where prototypes are funded, the Funding Recipient must report to FFG
on the whereabouts or further use of the prototype.

 

Sec. 9 Amendments to the Contract

 

9.1       Amendments to this Contract may only be made expressly and in writing.
This shall also apply to any departure from this provision.



3




9.2       Subsequent amendments to the agreed conditions and requirements may,
if necessary, under special circumstances, be made by mutual agreement in the
form of written additional agreements after a new advisory board decision has
been taken.

 

Sec. 10 Liability

 

10.1    The Funding Recipient shall be unconditionally liable to the FFG for
compliance with all contractual provisions. The Funding Recipient shall also be
liable for the conduct of third parties for which it is responsible (e.g.
owners, corporate officers, etc.). The Funding Recipient shall indemnify and
hold FFG harmless against third-party claims.

 

Sec. 11 Severability clause

 

11.1    Should any provision of this Funding Contract be invalid, it shall not
affect the validity of the remaining provisions of the Funding Contract. The
contracting parties undertake to replace an ineffective provision with one that
comes closest to the purpose of this Funding Contract.

 

Sec. 12 Applicable law

 

12.1    This Contract and all of its Appendices shall be governed by Austrian
law to the exclusion of the reference standards of the Austrian Private
International Law (IPRG).

 

Sec. 13 Place of jurisdiction

 

13.1     The place of jurisdiction for all legal disputes arising from the grant
shall be the competent court in Vienna. FFG reserves the right to take legal
action against the Funding Recipient at its general place of jurisdiction.

 

Sec. 14 Contract components

 

14.1    The following documents constitute integral components of the Funding
Contract:

 

          the grant application (“Development of innovative cancer
immunotherapies based on Hookipa’s Vaxwave® technology”) received via eCall in
the version from 10/01/2014

 

          General Funding Conditions for Funding Contracts as amended (version
1 from 2013)

 

          Guide for Individual Projects of Experimental Development, version
2.0

 

          Cost Guideline to treating project costs in grant applications and
reports for projects with grant agreements according to the FTE Guidelines and
the FFG Guidelines, version 1.4

 

14.2   The legal bases of this Funding Contract are, in particular:

 

         The Austrian Research Promotion Agency Establishment Act
(Forschungsförderungs-Strukturreformgesetz, Research Funding Structural Reform
Law) as amended

 

          the guidelines for the Austrian Research Promotion Agency to promote
research, technology, development, and innovation (FFG guidelines no:
BMVIT-609.986/0005-111/12/2008 and BMWA-98.310/0032-C1/10/2008) The extension to
06/30/2014 was approved by the European Commission on 01/30/2014.

The validity of the guidelines was extended until 12/31/2014 by the Federal
Minister of Transport, Innovation and Technology on 03/12/2014
(No. BMVIT-609.986/0004-111/12/2014) i.e. by the Federal Minister of Science,
Research and the Economy on 06/04/2014 (No. BMWFJ-98.310/0101-C1/10/2013) in
accordance with the State aid regulations applicable as of 07/01/2014.

 

The Funding Recipient confirms knowledge of all contract components and fully
accepts them.

 

It should be noted that the present grant offer is deemed to be withdrawn unless
the Funding Recipient returns it to FFG signed within 3 months.

 





4




For the Funding Agency:

The Austrian Research Promotion Agency (FFG)

 

Vienna, 12/09/2014

 

/s/ Dr. Henrietta Egerth-Stadlhuber

    

/s/ Dr. Klaus Pseiner

Dr. Henrietta Egerth-Stadlhuber,

 

Dr. Klaus Pseiner

Managing Director

 

Managing Director

 

 

 

 

 

 

Funding Recipient

 

 

 

 

 

Vienna, Dec. 16. 2014

 

 

 

 

 

/s/ DR. KATHERINE COHEN

 

 

DR. KATHERINE COHEN, CEO

 

 

 

Picture 1 [hook20191231ex10245a78b001.jpg]

Appendix:

 

Guidelines for the Austrian Research Promotion Agency to promote research,
technology, development, and innovation (FFG Guidelines) via link
http://www.ffg.at/Allgemeine-Richtlinien

 

General Funding Conditions for Funding Contracts as amended (version 1 from
2013) Guide for Individual Projects of Experimental Development, version 2.0

 

Cost Guideline to treating project costs in grant applications and reports for
projects with grant agreements according to the FTE Guidelines and the FFG
Guidelines, version 1.4

 

 



5



 

Project no. 857224 /33388 MAB/SAH

 

Funding Contract

 

concluded between

 

The Austrian Research Promotion Agency (FFG)

 

as Funding Agency

 

and

 

HOOKIPA Biotech AG

Helmut-Qualtinger-Gasse 2

1030 Vienna

 

Commercial register no. FN 365895g

 

as Funding Recipient.

 

Sec. 1 Granting funds

 

1.1      On the basis of the grant application “Demonstration of the
applicability of Hookipa’s arenaviral vector technologies for cancer
immunotherapy development,” which was received via eCall on 05/31/2016, and on
the basis of the expert decision of the advisory board in the 09/13/2016
meeting, funding will be granted for the following project:

 

Project number: 857224

 

eCall number: 8000616

 

Pre-project no: 849137

 

Project name (subject-matter of Contract):

 

Demonstration of the applicability of Hookipa’s arenaviral vector technologies
for cancer immunotherapy development

 

Program:    General Program

 

 

 

 

 

 

 

Österreichische

Tel.: +43 (0) 5 7755 — 0

UniCredit Bank Austria AG

Forschungsförderungsgesellschaft mbH

Fax +43 (0)5 7755 — 97900

Account no. 1021672700, Routing no. 12000

Sensengasse 1

www.ffg.at, office@ffg.at

IBAN AT 66 1200 0102 1672 7200

1090 Vienna

FN 252263a Commercial Court Vienna

SWIFT BKAUATWW

 

Sec. 2 Project duration

 

2.1       The overall project duration starts on 10/01/2014 and ends on
12/31/2018.

 

2.2       FFG funding of the entire project depends on the results made apparent
from the submitted reports, on further fulfilment of the evaluation and decision
criteria, on the budget available to the Funding Agency, and on a renewed
positive funding decision.

 

Sec. 3 Funding period

 

3.1       The funding period of this project begins on the approval date
03/01/2016 and ends on 02/28/2017.

 









 

Sec. 4 Funding nature and amount

 

4.1          Funding will be provided in the following form for the funding
period specified in Sec. 3:

 

 

 

 

 

 

Type of funding

    

Amount
up to max.

 

FFG subsidy

 

EUR


1,964,000

 

FFG loan

 

EUR


2,202,100

 

 

 

 

 

Loan conditions

    

 

 

 

 

Interest rate

 

0.75% p.a. on a current-account basis

Repayment date:

 

on 03/31/2024

Repayment sum:

 

EUR 2,202,100

Interest and loan collection:

 

as direct debit payments

Interest payment request:

 

semi-annually in arrears or at loan due dates

 

 

4.2      The rate of finance of the project amounts to 70.0% of the verifiable
and eligible project costs. Remaining funding of the project costs shall be
carried out by the Funding Recipient. Based on the planning data, the cash value
of the grant is EUR 2,311,959 or 38.8% of the eligible project costs in
accordance with Section 5.1.

 

4.3      The maximum funding cash value under the current Union framework for
State aid for research, development and innovation is 45%.

 

4.4       If the eligible project costs fall short, it will result in an aliquot
reduction in funding.

 

4.5       The eligible project costs pursuant to Sec. 5 and the costs reported
by way of interim or final accounts do not constitute an acknowledgement of
costs on the part of FFG prior to their verification. The final amount of the
total recognizable project costs and the funding will only be determined after
project completion in the course of invoice verification.

 

Sec. 5 Eligible costs

 

5.1         The following eligible project costs form the basis of the funding:

 

 

 

 

 

 

Personnel expenses

    

EUR


1,846,636

 

Material costs

 

EUR


926,028

 

Third-party services

 

EUR


3,135,253

 

Travel expenses

 

EUR


43,750

 

Total eligible costs

 

EUR


5,951,667

 

 

5.2      All costs attributable to the project that are incurred directly,
actually, and additionally (to conventional operating expenses) for the funding
period according to Sec. 3 are eligible. Additional supplementary provisions
regarding eligible costs may be found in the FFG Guidelines for SMEs, the Cost
Guidelines and Guide for Individual Projects of Experimental Development (in
each case in the version mentioned under 14.1).

 

5.3       Significant changes to the cost structure require the FFG’s prior
written approval.

 

5.4      The value added tax on the costs of the eligible service is not
eligible for funding. If, however, it can be shown that this value added tax is
borne verifiably in actual fact and without recourse by the Funding Recipient,
thereby not making the Funding Recipient entitled to deduct input tax, it will
be taken into account as an eligible cost component.

 

The Funding Agency’s funding is a genuine grant that is not subject to value
added tax because there is no exchange of services but a public interest in
carrying out the research project.

The grant amount is a gross amount. Additional, separate compensation of fees
and taxes by FFG—for whatever legal reason—is excluded.

The loan interest/the liability fees are subject to an exemption from value
added tax under Sec. 6(1)(8) of the Value Added Tax Act.





2



 

5.5     If the amortization period of an item (Sec. 285 of the Austrian Civil
Code, or ABGB) that was purchased for implementing the project exceeds the
funding period, the depreciation costs are fundable in accordance with the
method laid down in the Cost Guidelines and Guide for Individual Projects of
Experimental Development (in each case in the version mentioned under 14.1).

 

5.6     Funds of the Funding Agency may not be used to form reserves or
provisions according to the Income Tax Act 1988, Federal Law Gazette
No. 400/1988. The funds are to be used only for the services and objectives
described in the grant application.

 

5.7     The costs incurred by the Funding Recipient or its affiliates for
preparing the Contract or bank transfer charges must be borne by it/them and are
not eligible costs.

 

5.8     The Funding Agency reserves the right to postpone, reduce, or suspend
the payment of a grant if and as long as circumstances exist that do not appear
to guarantee the proper implementation of the funded project (e.g. proof of
costs is not provided to the extent planned).

 

5.9       Grants awarded by FFG for the direct promotion of science and research
as compensation for expenses or expenditures come from public funds and are
tax-free pursuant to Sec. 3(1)(3)(c) of the Income Tax Act (EStG) in connection
with Sec. 3(4)(3) EStG.

 

Sec. 6 Conditions and requirements

 

6.1       Project-specific special conditions and requirements

 

1.        The planned costs for the CSO position in the amount of €109,371.25
can only be charged for activities of one CSO. These costs can neither be
reclassified nor used as part of other personnel costs.

 

2.        The costs of the evaluation license, storage and shipments are covered
by the overhead flat rate.

 

3.        Travel expenses for quality audits and reaudits are not eligible.

 

4.        The funding of further application possibilities of the Vaxwave
technology platform is only provided after at least one field of application
(infectious diseases or oncology) has been successfully completed.

 

6.2       The originally signed Funding Contract must be returned to the Funding
Agency no later than 4 weeks after receipt.

 

6.3       By signing this Funding Contract, the Funding Recipient undertakes to
inform the Funding Agency—in the course of the planned reports at the latest—of
all applied for and/or approved public grants that directly or indirectly
concern the project.

 

Sec. 7 Fund payment

 

7.1       The 1st instalment in the amount of 50% of the pledged funds will be
paid after the Funding Contract has been concluded and the conditions and
requirements agreed in Sec. 6 have been fulfilled.

 

The second instalment in the amount of 30% is paid after approval of an interim
report, in which 50% of the approved total costs must be proved, and after the
conditions and requirements under Sec. 6 have been fulfilled.

 

The final instalment in the amount of 20% of the total pledged funds will only
be paid after all conditions and requirements (final accounting, final
reports, etc.) have been fulfilled and after the FFG has verified and approved
the where-used list.

 

7.2       The funds will be transferred to the Funding Recipient’s account:

 

 

 

 

Account holder:

    

HOOKIPA Biotech AG

Bank name:

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

IBAN:

 

AT61 3200 0000 1511 6726

BIC/SWIFT:

 

RLNWATWW

 

 





3



 

Sec. 8 Reporting obligation

 

8.1       According to clause 3 of the General Funding Conditions, the Funding
Recipient must report to the FFG on the implementation of the funded project by
submitting technical reports (interim and final reports) and billing statements.

 

Reports and statements must be sent via eCall (https://ecall.ffg.at). Using the
forms stored in eCall is mandatory. Further documents must be submitted to FFG
upon request.

 

8.2       Where prototypes are funded, the Funding Recipient must report to FFG
on the whereabouts or further use of the prototype.

 

Sec. 9 Amendments to the Contract

 

9.1       Amendments to this Contract may only be made expressly and in writing.
This shall also apply to any departure from this provision.

 

9.2       Subsequent amendments to the agreed conditions and requirements may,
if necessary, under special circumstances, be made by mutual agreement in the
form of written additional agreements after a new advisory board decision has
been taken.

 

Sec. 10 Liability

 

10.1    The Funding Recipient shall be unconditionally liable to the FFG for
compliance with all contractual provisions. The Funding Recipient shall also be
liable for the conduct of third parties for which it is responsible (e.g.
owners, corporate officers, etc.). The Funding Recipient shall indemnify and
hold FFG harmless against third-party claims.

 

Sec. 11 Severability clause

 

11.1    Should any provision of this Funding Contract be invalid, it shall not
affect the validity of the remaining provisions of the Funding Contract. The
contracting parties undertake to replace an ineffective provision with one that
comes closest to the purpose of this Funding Contract.

 

Sec. 12 Applicable law

 

12.1    This Contract and all of its Appendices shall be governed by Austrian
law to the exclusion of the reference standards of the Austrian Private
International Law (IPRG).

 

Sec. 13 Place of jurisdiction

 

13.1    The place of jurisdiction for all legal disputes arising from the grant
shall be the competent court in Vienna. FFG reserves the right to take legal
action against the Funding Recipient at its general place of jurisdiction.

 

Sec. 14 Contract components

 

14.1     The following documents constitute integral components of the Funding
Contract:

 

         The grant application (“Demonstration of the applicability of
Hookipa’s arenaviral vector technologies for cancer immunotherapy development”)
submitted via eCall in the version from 07/07/2016.

 

          General Funding Conditions for Funding Contracts as amended (version
2015)

 

          Guide for Individual Projects of Experimental Development, version
3.1

 

          Cost Guideline version 2.0

 

14.2     The legal bases of this Funding Contract are, in particular:

 

          The Austrian Research Promotion Agency Establishment Act
(Forschungsförderungs-Strukturreformgesetz, Research Funding Structural Reform
Law) as amended

 

          Union framework for State aid for research, development and
innovation (Official Journal C 198 from 06/27/2014)



4



 

          Commission Regulation (EU) No 651/2014 of 17 June 2014 declaring
certain categories of aid compatible with the internal market in application of
Articles 107 and 108 of the Treaty on the functioning of the European Union
(TFEU 2014).

 

          Guideline for the Austrian Research Promotion Agency FFG to promote
the applied research, development, and innovation (FFG Guideline for SMEs no:
BMVIT-609.986/0012-111/12/2014 and BMWFW-98.310/0102-C1/10/2014)—These
Guidelines were filed for exemption with the European Commission on the basis of
the TFEU 2014.

 

The Funding Recipient confirms knowledge of all contract components and fully
accepts them and notes that non-compliance with the above contractual provisions
may lead to the funds being reclaimed.

 

The Funding Recipient confirms that no open reclaim order by the European
Commission exists and that rescission, if any, of an incompatible funding is
completed.

 

The Funding Recipient agrees that the data listed in Art. 9(1) of the TFEU (EU
Regulation No. 651/2014) Appendix III may be used to publish the information if
the cash value of the grant (gross subsidy equivalent) exceeds €500,000.

 

For the Funding Agency:

The Austrian Research Promotion Agency (FFG)

 

Vienna, 09/15/2016

 

 

 

 

/s/ Dr. Henrietta Egerth-Stadlhuber

    

/s/ Dr. Klaus Pseiner

Dr. Henrietta Egerth-Stadlhuber

 

Dr. Klaus Pseiner

Managing Director

 

Managing Director

 

 

 

Funding Recipient

 

 

 

 

 

Vienna, 10/04/2016

 

 

 

 

 

/s/ JÖRN ALDAG

 

 

JÖRN ALDAG, CEO

 

 

 

Appendix:

 

Guideline for the Austrian Research Promotion Agency FFG to promote the applied

research, development, and innovation (FFG Guideline for SMEs)

via link https://www.ffg.at/recht-finanzen/rechtsgrundlagen

General Funding Conditions for Funding Contracts as amended (version 2015)

Guide for Individual Projects of Experimental Development, version 3.1

Cost Guideline version 2.0

 

 

 

 



5



 

 

 

Project no. 865401 /33388 MAB/SAH

 

Funding Contract

 

concluded between

 

The Austrian Research Promotion Agency (FFG)

 

as Funding Agency

 

and

 

HOOKIPA Biotech AG

Helmut-Qualtinger-Gasse 2

1030 Vienna

 

Commercial register no. FN 365895g

 

as Funding Recipient.

 

1 Granting funds

 

1.1       On the basis of the grant application “Demonstration of the
applicability of Hookipa’s arenaviral vector technologies for cancer
immunotherapy development,” which was received via eCall on 09/29/2017, and on
the basis of the expert decision of the advisory board in the 01/31/2018
meeting, funding will be granted for the following project:

 

Project number: 865401

 

eCall number: 14249646

 

Pre-project no: 857224

 

Project name (subject-matter of Contract):

 

Demonstration of the applicability of Hookipa’s arenaviral vector technologies
for cancer immunotherapy development

 

Program:   General Program

 

Österreichische

Tel +43 (0)5 7755 — 0

UniCredit Bank Austria AG

Forschungsförderungsgesellschaft mbH

Fax +43 (0)5 7755 — 97900

Account no. 10216727200, Routing no. 12000

Sensengasse 1

www.ffg.at, office@ffg.at

IBAN AT66 1200 0102 1672 7200

1090 Vienna

FH 252263a Commercial Court Vienna

SWIFT BKAUATWW

 

Sec. 2 Project duration

 

2.1       The overall project duration starts on 10/01/2014 and ends on
12/31/2018.

 

2.2       FFG funding of the entire project depends on the results made apparent
from the submitted reports, on further fulfilment of the evaluation and decision
criteria, on the budget available to the Funding Agency, and on a renewed
positive funding decision.

 

Sec. 3 Funding period

 

3.1        The funding period of this project begins on the approval date
07/01/2017 and ends on 06/30/2018.

 









 

Sec. 4 Funding nature and amount

 

4.1       Funding will be provided in the following form for the funding period
specified in Sec. 3:

 

 

 

 

 

 

 

    

Amount

 

Type of funding

 

up to max.

 

FFG subsidy

 

EUR


2,152,900

 

 

4.2       The rate of finance of the project amounts to 28.0% of the verifiable
and eligible project costs. Remaining funding of the project costs shall be
carried out by the Funding Recipient. Based on the planning data, the cash value
of the grant is EUR 2,152,900 or 28.0% of the eligible project costs in
accordance with Section 5.1.

 

4.3       The maximum funding cash value under the current Union framework for
State aid for research, development and innovation is 45%.

 

4.4       If the eligible project costs fall short, it will result in an aliquot
reduction in funding.

 

4.5       The eligible project costs pursuant to Sec. 5 and the costs reported
by way of interim or final accounts do not constitute an acknowledgement of
costs on the part of FFG prior to their verification. The final amount of the
total recognizable project costs and the funding will only be determined after
project completion in the course of invoice verification.

 

Sec. 5 Eligible costs

 

5.1       The following eligible project costs form the basis of the funding:

 

 

 

 

 

 

Personnel expenses

    

EUR


2,326,743

 

R&D Infrastructure use

 

EUR


75,232

 

Material costs

 

EUR


1,367,588

 

Third-party services

 

EUR


3,844,564

 

Travel expenses

 

EUR


75,000

 

 

 

 

 

 

Total eligible costs

 

EUR


7,689,127

 

 

5.2       All costs attributable to the project that are incurred directly,
actually, and additionally (to conventional operating expenses) for the funding
period according to Sec. 3 are eligible. Additional supplementary provisions
regarding eligible costs may be found in the FFG Guidelines for SMEs, the Cost
Guidelines and Guide for Individual Projects of Experimental Development (in
each case in the version mentioned under 14.1).

 

5.3       Significant changes to the cost structure require the FFG’s prior
written approval.

 

5.4       The value added tax on the costs of the eligible service is not
eligible for funding. If, however, it can be shown that this value added tax is
borne verifiably in actual fact and without recourse by the Funding Recipient,
thereby not making the Funding Recipient entitled to deduct input tax, it will
be taken into account as an eligible cost component.

 

The Funding Agency’s funding is a genuine grant that is not subject to value
added tax because there is no exchange of services but a public interest in
carrying out the research project.

The grant amount is a gross amount. Additional, separate compensation of fees
and taxes by FFG—for whatever legal reason—is excluded.

 

5.5       If the amortization period of an item (Sec. 285 of the Austrian Civil
Code, or ABGB) that was purchased for implementing the project exceeds the
funding period, the depreciation costs are fundable in accordance with the
method laid down in the Cost Guidelines and Guide for Individual Projects of
Experimental Development (in each case in the version mentioned under 14.1).

 

5.6       Funds of the Funding Agency may not be used to form reserves or
provisions according to the Income Tax Act 1988, Federal Law Gazette
No. 400/1988. The funds are to be used only for the services and objectives
described in the grant application.

 

5.7       The costs incurred by the Funding Recipient or its affiliates for
preparing the Contract or bank transfer charges must be borne by it/them and are
not eligible costs.





2



 

5.8       The Funding Agency reserves the right to postpone, reduce, or suspend
the payment of a grant if and as long as circumstances exist that do not appear
to guarantee the proper implementation of the funded project (e.g. proof of
costs is not provided to the extent planned).

 

5.9       Grants awarded by FFG for the direct promotion of science and research
as compensation for expenses or expenditures come from public funds and are
tax-free pursuant to Sec. 3(1)(3)(c) of the Income Tax Act (EStG) in connection
with Sec. 3(4)(3) EStG.

 

Sec. 6 Conditions and requirements

 

6.1       Project-specific special conditions and requirements

none

 

6.2       The originally signed Funding Contract must be returned to the Funding
Agency no later than 4 weeks after receipt.

 

6.3      By signing this Funding Contract, the Funding Recipient undertakes to
inform the Funding Agency—in the course of the planned reports at the latest—of
all applied for and/or approved public grants that directly or indirectly
concern the project.

 

Sec. 7 Fund payment

 

7.1      The 1st instalment in the amount of 50% of the pledged funds will be
paid after the Funding Contract has been concluded and the conditions and
requirements agreed in Sec. 6 have been fulfilled.

 

The second instalment in the amount of 30% is paid after approval of an interim
report, in which 50% of the approved total costs must be proved, and after the
conditions and requirements under Sec. 6 have been fulfilled.

 

The final instalment in the amount of 20% of the total pledged funds will only
be paid after all conditions and requirements (final accounting, final
reports, etc.) have been fulfilled and after the FFG has verified and approved
the where-used list.

 

7.2       The funds will be transferred to the Funding Recipient’s account:

 

 

 

 

Account holder:

    

HOOKIPA Biotech AG

Bank name:

 

RAIFFEISENLANDESBANK NIEDERÖSTERREICH-WIEN AG

IBAN:

 

AT61 3200 0000 1511 6726

BIC/SWIFT:

 

RLNWATWW

 

Sec. 8 Reporting obligation

 

8.1       According to clause 3 of the General Funding Conditions, the Funding
Recipient must report to the FFG on the implementation of the funded project by
submitting technical reports (interim and final reports) and billing statements.

Reports and statements must be sent via eCall (https://ecall.ffg.at). Using the
forms stored in eCall is mandatory. Further documents must be submitted to FFG
upon request.

 

8.2       Where prototypes are funded, the Funding Recipient must report to FFG
on the whereabouts or further use of the prototype.

 

Sec. 9 Amendments to the Contract

 

9.1       Amendments to this Contract may only be made expressly and in writing.
This shall also apply to any departure from this provision.

 

9.2       Subsequent amendments to the agreed conditions and requirements may,
if necessary, under special circumstances, be made by mutual agreement in the
form of written additional agreements after a new advisory board decision has
been taken.

 

Sec. 10 Liability

 

10.1     The Funding Recipient shall be unconditionally liable to the FFG for
compliance with all contractual provisions. The Funding Recipient shall also be
liable for the conduct of third parties for which it is responsible (e.g.
owners, corporate officers, etc.). The Funding Recipient shall indemnify and
hold FFG harmless against third-party claims.





3



 

Sec. 11 Severability clause

 

11.1    Should any provision of this Funding Contract be invalid, it shall not
affect the validity of the remaining provisions of the Funding Contract. The
contracting parties undertake to replace an ineffective provision with one that
comes closest to the purpose of this Funding Contract.

 

Sec. 12 Applicable law

 

12.1    This Contract and all of its Appendices shall be governed by Austrian
law to the exclusion of the reference standards of the Austrian Private
International Law (IPRG).

 

Sec. 13 Place of jurisdiction

 

13.1    The place of jurisdiction for all legal disputes arising from the grant
shall be the competent court in Vienna. FFG reserves the right to take legal
action against the Funding Recipient at its general place of jurisdiction.

 

Sec. 14 Contract components

 

14.1     The following documents constitute integral components of the Funding
Contract:

 

          The grant application (“Demonstration of the applicability of
Hookipa’s arenaviral vector technologies for cancer immunotherapy development”)
submitted via eCall in the version from 12/21/2017

 

          General Funding Conditions for Funding Contracts as amended (version
2015)

 

          Guide for Individual Projects of Experimental Development, version
3.3

 

          Cost Guideline 2.1

 

14.2      The legal bases of this Funding Contract are, in particular:

 

         The Austrian Research Promotion Agency Establishment Act
(Forschungsförderungs-Strukturreformgesetz, Research Funding Structural Reform
Law) as amended

 

          Union framework for State aid for research, development and
innovation (Official Journal C 198 from 06/27/2014)

 

          Commission Regulation (EU) No 651/2014 of 17 June 2014 declaring
certain categories of aid compatible with the internal market in application of
Articles 107 and 108 of the Treaty on the functioning of the European Union
(TFEU 2014).

 

          Guideline for the Austrian Research Promotion Agency FFG to promote
the applied research, development, and innovation (FFG Guideline for SMEs no:
BMVIT-609.986/0012-111/12/2014 and BMWFW-98.310/0102-C1/10/2014)—These
Guidelines were filed for exemption with the European Commission on the basis of
the TFEU 2014.

 

The Funding Recipient confirms knowledge of all contract components and fully
accepts them and notes that non-compliance with the above contractual provisions
may lead to the funds being reclaimed.

 

The Funding Recipient confirms that no open reclaim order by the European
Commission exists and that rescission, if any, of an incompatible funding is
completed.

 

The Funding Recipient agrees that the data listed in Art. 9(1) of the TFEU (EU
Regulation No. 651/2014) Appendix III may be used to publish the information if
the cash value of the grant (gross subsidy equivalent) exceeds €500,000.





4



 

For the Funding Agency:

The Austrian Research Promotion Agency (FFG)

 

Vienna, 02/12/2018

 

 

 

 

 

/s/ Dr. Henrietta Egerth-Stadlhuber

    

/s/ Dr. Klaus Pseiner

Dr. Henrietta Egerth-Stadlhuber

 

Dr. Klaus Pseiner

Managing Director

 

Managing Director

 

 

 

Funding Recipient

 

 

 

 

 

Vienna, 02/27/2018

 

 

 

 

 

/s/ REINHARD KANDERA

 

 

REINHARD KANDERA, CFO

 

 

 

Appendix:

 

Guideline for the Austrian Research Promotion Agency FFG to promote the applied

research, development, and innovation (FFG Guideline for SMEs)

via link https://www.ffg.at/recht-finanzen/rechtsgrundlagen

General Funding Conditions for Funding Contracts as amended (version 2015)

Guide for Individual Projects of Experimental Development, version 3.3

Cost Guideline 2.1

 

 

 



5



 

HOOIKIPA Biotech Gmbh

attn Dr Vera Baumgartl-Strasser Helmut-Qualtinger-Gasse 2

1030 Vienna

 

AIP

DW – 1206

 

Vienna, 25 October 2019

 

Project 865401, 857224, 850420, 849137, 844309, 836998

Your application to waive reclamation

 

Dear Dr Baumgartl-Strasser,

 

During the meeting of 23 October 2019, the Advisory Board of the FFG Basic
Programmes discussed your application of 26 September to waive the reclamation
of the subsidies paid out for the above-mentioned projects and approved your
application under the following conditions:

 

A)    Postponement of the repayment dates as proposed in your application:

-      Project 836998: early repayment by 31.12.2019 in the amount of €
752,168.00

-      Project 844309: early repayment by 31.03.2020 in the amount of €
1,140,021.00

-      Project 857224: early repayment of 50% of the loan by 30.06.2023 in the
amount of

€ 1,059,900.00 and repayment by 31.03.2024 in the amount of € 1,059,941.00.

B)    Letter of intent (as proposed) from Hookipa lnc. regarding the liabilities
of Hookipa Biotech GmbH to FFG

C)    Guarantee of employment of at least the present number (76 employees)
until at least 31.03.2024

D)    Guarantee of location including operational activities until at least
31.03.2024

 

Please submit signed company documents for conditions B, C and D by 30.11.2019
at the latest. Furthermore, the discussion concluded that further funding is
only possible after a successful Phase II study as well as a further substantial
repayment of outstanding loans.

 

Yours sincerely,

 

(one signature in handwriting)

(one signature in handwriting)

 

 

Dr Alexander Reiterer

Mag. Harald Polak

Division Management Deputy

Programme director

Basic Programmes

Basic programmes

 

 



